President.
It will be best to reserve this point, and let a verdict be taken for the plaintiff, subject to a nonsuit on the reserved point.
This was done. And, at a subsequent term, judgment was given for the plaintiff on the verdict, not only on the ground of the defendant having left the state, where the transactions between the parties had been; but because the defendant, on his petition for discharge by the act of insolvency, had stated himself as a debtor to the plaintiff; and because it would be hard to oblige creditors, after such discharge, to commence and renew actions every five or six years, merely to keep the debt alive, though there was no prospect of getting property of the debtor’s. It would seem proper, after an insolvency, to suspend the limitation of actions, to be brought by all creditors returned on the petition, till the debtor was notoriously to his creditors in a solvent state.